Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 26 April 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the last line of claim 15 that recites “determined.” to recite 
“determined storage.”

	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach, the combination including the limitations of:

(Claim 1) “…classifying, by a machine learning module, data access information for a data set considered for migration as an access pattern classification of the access pattern classifications, wherein the data access information comprises Input/Output (I/O) access attributes…in response to determining that a current storage environment type in which the data set is stored is different from the determined storage environment type, converting 

[Claim 4, 8, 10, 27-28, 35 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]


(Claim 11) “….classifying, by a classification engine, the data access information for a data set being considered to migrate as an access pattern classification from the access pattern classifications…in response to determining that a current storage environment type in which the data set is stored is different from the determined storage environment type, converting the data set from a current data format of the current storage environment type to a target data format of the determined storage environment type; and moving the data set converted to the target data format to a storage storing data in the determined storage environment type.”
[Claim 13-14,28-29,36 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]


[Claim 16, 31-32, 37 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

(Claim 19) “…classifying, by a classification engine, the data access information for a data set being considered to migrate as an access pattern classification from the access pattern classifications, wherein the data access information comprises Input/Output (I/O) access attributes…in response to determining that a current storage environment type in which the data set is stored is different from the determined storage environment type, converting the data set from a current data format of the current storage environment type to a target data format of the determined storage environment type;  
[Claim 20, 33, 38 indicated allowable by virtue of depending from and incorporating the subject matter of claim 19.]
 (Claim 21) “…classifying, by a machine learning module, data access information for a data set considered for migration as an access pattern classification of the access pattern classifications, wherein the data access information comprises Input/Output (I/O) access attributes…in response to determining that a current storage environment type in which the data set is stored is different from the determined storage environment type, converting the data set from a current data format of the current storage environment type to a target data format of the determined storage environment type; determining a storage of a plurality of storages having free space and that is configured in the determined storage environment type, wherein the plurality of storages are configured in the different storage environment types: and migrating the data set converted to the target data format to the determined storage.”
[Claim 21, 34, 39 indicated allowable by virtue of depending from and incorporating the subject matter of claim 21.]




Applicants’ arguments filed 26 April 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
Particularly, the Office emphasizes, as pointed by Applicant’s representative: 
Although Nonaka mentions converting data between a block data and file data for storage in different storage areas, there is no teaching of the claim requirement of associating storage environment types with different access patterns, wherein the storage environment types comprise different data formats in which data sets are configured before being sent to storage. Neither Ulasen nor Nonaka, alone or in combination, mention associating different storage environment types, comprising different data formats in which data sets are configured before being sent to storage, with data classifications. Instead, Nonaka mentions converting data from one format to another for storage in different storage areas, not for associating storage environment types with different data access classifications. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALPIT PARIKH/       	Primary Examiner, Art Unit 2137